 182DECISIONSOF NATIONAL LABOR RELATIONS BOARDMarquette Cement Manufacturing CompanyandRon-ald J. Wilson.Local 799, International Longshoremen's Association,AFL-CIOandRonald J. Wilson.Cases 1-CA-9014and 1-CB-2287September 5, 1974DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, AND PENELLOORDERPursuant to Section 10(c) of the National LaborRelations Act as amended the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASEOn April 29, 1974, Administrative Law Judge Ber-nard J. Seff issued the attached Decision in this pro-ceeding.Thereafter,theChargingPartyfiledexceptions and a supporting brief and the RespondentEmployer filed a brief in answer to the ChargingParty's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.tThe ChargingPartyhas excepted to certain credibility findings made bythe Administrative Law Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the recordand find nobasis for reversing his findings.2While we adopt the Administrative Law Judge's recommendation thatthe complaint be dismissed,we do not adopt his rationale in its entirety.Rather,we agree with his conclusionsolelybecause,as appears from theDecision,there is no evidence that Wilson's union membershipor activitywas a consideration in the Respondents'actions.For, it isclear that theUnion's request for his discharge was pursuant to itspolicyand for thepurpose of having jobs assigned to men who devoted all their time to long-shore work at a period when the job situation for longshoremen was critical,whereas Wilson wasa "two jobber" (i.e., amember who held a nonlongshore-man job in addition to his longshorejob). It iswell settled that discriminationat the instance of a union is notper sean unfair labor practice.N. L. R. B. v.Local 294,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Independent (Valetta Motor Trucking Co., Inc.),317F.2d 746, 748-749 (C.A. 2, 1963). Thus,the mere factthata union's powerto refer employees in accordance withsome type of listed prioritywill en-courage membership does not render it the kind of discrimination to whichthe Act isaddressed;there are countless situations in which thevery conceptof collective action demands that the unionhavethe power to influence theemployer to make changes inthe jobstatus of individual employees. Sincethe Respondent Union acted here in furtherance of a valid objective for thebenefit of its membership as a whole,we find that it did not cause or attemptto cause the RespondentCompanyto dischargeWilsonin violation of Sec.8(aX3). Accordingly,neither RespondentEmployer norRespondent Unionviolatedthe Act.N.L.R.B. v. Local 294,InternationalBrotherhood of Team-sters, supra,and cases cited therein.BERNARD J. SEFF,Administrative Law Judge:This pro-ceeding, with all parties represented,was heard on Novem-ber 26 and27, 1973,'at Boston,Massachusetts, on theamended and consolidated complaint of the General Coun-sel issued on September 262 Briefs were received from theGeneral Counsel and both Respondents which have beencarefully considered.Uponthe entire record,and from my observation of thedemeanor of the witnesses,and with due considerationbeing given to the arguments advancedby theparties, Imake the following:FINDINGS OF FACT1. JURISDICTIONRespondent Company maintains its principal office inChicago,Illinois,and a place of business at CommercialStreet in the City of Everett, Commonwealth of Massachu-setts,where it is engaged in the sale and distribution ofPortland Cements and related products. Respondent Com-pany receives Portland Cements valued in excess of $50,000in interstate commerce and ships these products, valued inexcess of$50,000, in interstate commerce.It is stipulatedand I find that Respondent Company is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.11.THE LABORORGANIZATION INVOLVEDIt is admitted and I find that Respondent-Union is alabor organization within the meaning of Section 2(5) of theAct.rAll dates referred to occur in1973 unlessotherwise indicated.2 The complaint is based on chargesfiled by anindividual,Ronald J.Wilson, on April 13 andanswersfiled byRespondent-Company,MarquetteCement ManufacturingCompany andRespondent-Union, Local 799,Inter-national Longshoremen's Association,AFL-CIO.In issue are the questionswhether Respondent-Union,in violation of Section8(b)(IXA) and (2) byremoving the chargingparty from his jobbecause hehad steadyemploymentoutside the longshoremen's industry and the Company,by acquiescing in theremovalofWilson violatedSection 8(a)(3) and(1) of the Act. MARQUETTE CEMENT MANUFACTURING COMPANY183Ill.THEALLEGED UNFAIRLABOR PRACTICESA. BackgroundThe company maintains a dock facility at Everett, Massa-chusetts, where the events took place which are the subjectof the instant case. The dock facility is used to unloadcement barges. The cement is manufactured at. theCompany's plant in Catskill, New York. After the cementarrives at the dock it is distributed in the form of bulk andbags through Massachusetts, New Hampshire and part ofRhode Island.Prior to the operation of the Everett facility by Mar-quette, it functioned under a predecessor company, NorthAmerican Cement. Thereafter the facility was owned byMarquette but was operated by P. B. Mutrie Motor Trans-port on a cost-reimbursement basis. Respondent assumeddirect control and operation on February 13, 1971.B. FactsThe essential facts are not in dispute. The Company usesthe services of two longshoremen referred by Local Union799 in the unloading of the barges. The longshoremen fastencables and cement lines to the ship and operate an electricmotor which is activated by pushing buttons. This causesthe raising and lowering of a gantry to compensate forchanges in the tide level. While the unloading of a bargegoes on continuously for from 24 to 30 hours the two menneed not be present at the same time but, according to pastpractice, they "spell" one another during the unloading pro-cess.According to the testimony of Edward Callahan,present-ly the union business agent and formerly, for 10 years, presi-dent of Local 799, members of the Union have beenemployed at the site in question for about 12 years. Therecord does not disclose when the referral relationship wasfirst established but it is clear that referral systems havebeen in effect for a long period of time.The practice of referring longshoremen to cement compa-nies by union sources preexisted the establishment of aformal hiring hall in the Boston area. Because the use ofcasualmen resulted in expensive damage to equipment,North American Cement, the predecessor to Marquette, in1962 asked the Union to provide two longshoremen on asteady basis to perform the loading function. In compliancewith this request Local 799 held a meeting of its membersat which time 30 longshoremen placed their cards in a hat.The two men whose cards were drawn were assigned to theNorth American Cement job. The two menassigned towork at North American Cement were the charging party,Ronald Wilson and Clifford Thompson.At the time Wilson and Thompson received the job as-signment, Respondent Union did not operate a hiring hall.The hiring hall came into existence on December 6, 1966.According to the unrebutted testimony of Callahan whenWilson received his job assignment he accepted it subject tothe condition that he had to remain a full-time longshore-man. Wilson is a fully paid up member in good standing ofLocal 799, International Longshoremen's Association,AFL-CIO.At the outset of this employment it was the practice ofNorth American Cement to inform the then unionbusinessagent,Daniel Doherty, of the arrival of a cement barge.Doherty then relayed the information to Thompson andWilson. When Callahan took over from Doherty he madearrangements for the Company to contact the two mendirectly. This change was a matter of convenience for Calla-han since he had received some of the Company's phonecalls at his home in the early hours of the morning. Thispractice has continued to the present day. Marquette's fore-man in charge of the Everrett facility is John Madden. Hetestified that he typically called either Thompson or Wilsonto notify them of the arrival of a cement barge. It is the dutyof the longshoreman who received the call to advise theother of the arrival of a cement barge. Thus the practicebecame a regular matter that the Union as such did notdirectly participate in sending the men to the job.On July 28, 1969, Wilson joined the Chelsea police de-partment. Before this appointment became permanent Wil-son had to complete a probationary period. Wilsonattended two union meetings in 1969 and 1970 at which heappealed to the membership to allow him to retain his long-shore job until his probationary period had been completed.These requests were granted. Another union meeting tookplace on February 22, 1973, at which Wilson was not pres-ent. At this meeting the men decided to take Wilson's jobaway in favor of another member, Jack Doherty. Wilsonheard a rumor that he was going to lose his job and he calledCallahan to check on this news. Callahan told Wilson thatsince he was no longer an active member of the longshorecraft, as of April 1, he would be taken off the cement job.It is uncontroverted that on or about April 1, Wilson wasreplaced by Jack Doherty. Respondent Union requestedWilson's discharge and Marquette acquiesced in grantingthis request.The record shows that there has been serious unemploy-ment among the ranks of longshoremen in the Boston areain 1973. This came about when automation and containeri-zation hit the port of Boston. On one of the days while thehearing was in progress out of 30 regular gangs which wouldbe normally employed on the docks only 2 were working.It was not controverted that the job situation for longshore-men in Boston is critical. Thus the Union's concern to havejobs assigned to men who devote all their time to longshorework is a legitimate union consideration.What the Union objected to in the instant case was thefact that Wilson was a "two jobber" (held two jobs) at a timewhen many full-time longshoremen were without employ-ment. As Callahan expressed it, until all regular union mem-bers had jobs the "two jobbers" must go to the rear of thebus.C. DiscussionWilson initially accepted the job in 1962 on thesole basisthat he could keep it only if he remained a full-time long-shoreman.He agreed to this conditionas witness his atten-dance at two union meetings where he requested of the localmembers that he be allowed to continue on the jobuntil hisprobationary period as a member of the Chelsea policedepartment had been completed. At such timeas he secured 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDfull-time work on a regular job he agreed to relinquish hisemployment at Marquette. Two extensions on the job weregranted to Wilson by members of Local 799.The General Counsel in his briefstates,"Moreover it isreadily apparent that there is not even an oral under-standing between the parties . . . officials of the Companyhave never communicated with one another by any meansto discusswages,hours or working conditions." This state-ment is not supported in the record. The evidence showsthat approximately every 2 years when the Union and theBoston Shipping Association renegotiated wages the threecement companies would contact Local 799'sbusinessagent and request that he forward the new wage scale whichwould then be implemented by the companies' putting thenew rates into effect.The current wage agreement between Marquette and Lo-cal 799 is an oral agreement. Callahan testified withoutcontradiction that whencompaniesother than members ofBoston Shipping Association unload at the Boston docksmost of theagreementsare oral. It is true that Marquette isnot a member of the Boston Shipping Association and is notbound by a written agreement between the said Associationand Local 799. Nevertheless it is clear that the Company hasan oral understanding with the Union as to wages and theovertime provisions of the Association contract which hasbeen in effect for more than 10 years. Such an oral under-standing, and the custom and practice which flowed fromit,has equal validity with a written contract. There is andhas been an ongoing relationship between the Companyand Local 799. Wilson himself testified that he first securedhis job with Marquette as the result of the union-conductedlottery. He also stated that if neither Thompson nor he werenot available for work he would have contacted the unionhiring hall and not the Company to secure replacements forthe missing men.The evidence in the record demonstrates the existence ofa referralsystem between the Company, its predecessors,and Local 799 for more than 10 years. The Union has beenthe exclusive source of longshoremen for the Everette facili-ty throughout this long period. At no time during this perioddid Marquette or its predecessors secure themanning of itsoperations through its own efforts. Longshoremenwere se-cured solely through Local 799. In support of its positionthat a valid exclusive referral system existed and that noformal collective-bargaining contract is necessary for afinding of a valid referral system the Company cites the caseofHoisting and Portable Engineers, Local 302 (West CoastSteelWorks).3In this case the Board held "We believe thatindependent of the hiring hall requirements of the AGCcontract (an association contract) there existed an informalarrangementbetween the Respondent (the Union) andWest Coast(the subcontractor) that West Coast would ob-tain clearance or referral of its Alaska job applicants fromRespondent." Having found that a valid hiring hall or refer-ral system existed the Board concluded that the Union hadnot violated the Act in securing the discharge from employ-ment with the subcontractor of the employees who had notsecured clearance by the Union.3 144 NLRB 1449.The fact that the referral system was not in writing doesnot affect its validity. The Board has stated in a number ofcasesthat a hiring hall or other referral system need not bein writing but may be established by evidence of an oralunderstanding or of a course of conduct 4 The principle thata referral system need not be in writing has been reaffirmedby the Board as recently as 1972 in thecase ofInternationalUnion of Operating Engineers, Hoisting and Portable LocalNo. 513 (McFry Excavating and Demolition Co.).'Both the General Counsel and the Charging Party rely onthe precedent established inTeamsters' Local No. 676 (Tel-lespan Petro Chemical Co.),172 NLRB 948. RespondentCompanynotes in itsbrief, " . . . the Board found viola-tionsof 8(b)(1)(A) and (2) of the Act arising out of theRespondent labor organization procuring the chargingparty's discharge." The Board relied "solely on the groundsthat there was no contract, arrangement orcourse of conductwhich would establish a lawful hiring hall arrangement be-tween the parties at the time the charging party was hired."Marquette distinguishesTellesp,7nfrom the instant case"since thereisnoquestion that at the time he was hired,Wilson was referred by Local 799 pursuant to an exclusivereferral system." It is further contended by the CompanythatTellespanholds that the question of an employee's jobbeingsubject to a referral system depends on the arrange-ment at the time ofhireand not at the time of discharge.Thus it supports the position of Local 799 and Marquette.Attention is called to the case ofInternational Typographi-cal Union, Columbus Typographical Union No. 5, AFL-CIO(The Dispatch Printing Company),177NLRB 855, 856.Grubb appeared at the Company's composing room seekingemployment as a proofreader. She was a member of theunion.At this time there were no substitutes available forduty on the night shift and no employees in any other classi-fication had sought such assignment. She was hired. Theunion contended that its representative, Albright, shouldhave taken people on the floor to fill the position that Grubbhad been hired to fill. Albright was charged with failure tohire a presently employed individual or he should haveretrained presently employed composing room employeesinstead of hiring outside help. The Board held: " . . . in theabsence of any evidence that the rule (law of the shop) wasarbitrarily applied to Grubb; that Grubb was not otherwisesingled out for discriminatory treatment; or that the actiontaken againsther related to her union or other concertedactivities, or her failure to engage in such activities; or thatitwas for the purpose of encouraging or discouraging unionactivities, we find no basis for holding that, by its conductwith respect to Grubb, the Respondent Union violated theAct." Accordingly, the Board dismissed the complaint inits entirety.In theCaferocase,6Cafero was a night proofreader forthe New Times. For the past 13 years, in addition to hisnight job at the Times, Cafero has had a regular daytime4 Local Union No. 106, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO (Otis Elevator Company),132 NLRB 1444, 1448;Labor-ers andHod Carriers Union, Local 652, AFL-CIO,135 NLRB 43, 44.s 197 NLRB 1046 (1972).6 SeeNew York Typographical Union NumberSix, InternationalTypographi-cal Union,AFL-CIO (Lawrence F. Cafero),144 NLRB 1555, 1559, enfd. 336F.2d 115 (C.A. 2). MARQUETTE CEMENT MANUFACTURING COMPANYposition and for the past 3 years he was employed as princi-pal of a junior high school. In that case there is no evidencethat the action taken against Cafero was related to his unionor other concerted activities or that it was for the purposeof encouraging or discouraging union activities. The Boardfound that the action against Cafero was not arbitrary orcapricious and that it did not represent a failure by Respon-dent in carrying out its representative responsibilities in afair and evenhanded manner. Respondent did not violateSection 8(b)(1)(A) and (2). The complaint was dismissed.In a very recent case,Ashley,Hickham-Uhr Co.,'thefacts are as follows:The respondent company bid successfully for a job at aColumbia Township,Michigan, jobsite, and thereafterhired a foreman and three millwrights who began workingat the jobsite on June 26, 1972. On June 24 and 26, respon-dent union's business manager, Spano, and its business rep-resentative, Beschoner, respectively, told representatives ofrespondent company that an experienced steward would besent to the jobsite from the union hall. On June 26, respon-dent company's superintendent, Smith, told Beschoner that,if respondent union sent a steward to the jobsite, he (Smith)would have to lay off one of the millwrights previouslyhired. Beschoner replied that a steward would neverthelessbe sent. The next day, Frontera, the steward designated byrespondent union, reported to work. Thereupon, Meyers,the charging party, was laid off "due to replacement bysteward from union hall."Respondent Union's asserted reason for wanting Front-era to act as steward was that Frontera was a strong militantsteward familiar with jurisdictional disputes with craftunions on a project similar to the Columbia Township job-site, and was also familiar with its collective-bargaining con-tract,andwho would enforce respondent union'sjurisdictional claims without involving it in any unlawfulconduct.The Administrative Law Judge found that RespondentUnion's motive in seeking Frontera's appointment as stew-ard was irrelevant since it was aware that Frontera's ap-pointment as steward would cause respondent company tolay off another employee. He found therefore that Respon-dent Union violated Section 8(b)(1)(A) and (2) of the Actby causing the layoff of Meyers and that respondent compa-ny, by acquiescing in the latter employee's layoff, violatedSection 8(a)(3) and (1) of the Act. The Board disagreedstating thatRespondentUnion's reasons in seekingFrontera's appointment as steward are material and rele-vant and critical to the issue of whether it thereby commit-ted an unfair labor practice. Not every encouragement ofunion membership is unlawful, and mere acquiescence of anemployer in a demand of a union is not unlawful encour-agementper se.Thus, when the circumstances do not in-volve an objective of furthering, requiring, or conditioningemployment on union membership as such, the illegality, ifany, must be found in those actions by a union that impingeupon the employment relationship which are arbitrary, in-vidious, or irrelevant to legitimate union interests.7 210 NLRB No. I.185The Shield case 8 is instructive in that it contains a run-down of many cases decided by the Board in this trouble-some and somewhat murky area of the law. Suffice it to saythat when the circumstances do not involve an objective offurthering, requiring, or conditioning employment on unionmembership as such, the illegality, if any, must be found inthose actions by a union that impinges upon the employ-ment relationship which are arbitrary, invidious, or irrele-vant to legitimate union interests. The keyissue iswhetherRespondent Union's action herein was arbitrary, invidious,irrelevant, and thus a mask for discriminatory motivation.The General Counsel has failed to establish that it wasdone for this purpose and I conclude that Wilson's displace-ment has not been shown to constitute an unfair labor prac-tice. Likewise there is a similar failure of proof to establishany violation of the Act by Respondent Company in layingoff the Charging Party after its compliance with the Union'srequest to lay off Wilson.ConclusionWhen Local 799 had Wilson removed from his job thisact was done in the legitimate exercise of the Union's adher-ence to the policy of the Local Union to spread the workand eliminatea two jobber man at a time whenfull-timelongshoremen were out of work. It was reasonable and notarbitrary, invidious, or irrelevant to the Local's legitimateinterests.Clearly, on the facts in the instantcase,the dis-placement of Wilson was not a mask for discriminatorymotivation.Upon the foregoing factual findings and conclusions, Icome to the following:CONCLUSIONS OF LAW1.Marquette Cement Manufacturing Company is anemployer engaged in commerce within themeaning of Sec-tion 2(6) and (7) of the Act.2.Local 799 is a labor organization within themeaningof Section 2(5) of the Act.3.Neither Marquette nor Local 799 has engaged or isengaging in unfair labor practices as alleged in the consoli-dated complaint.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following:RECOMMENDED ORDERSUpon the basis of the foregoing findings of fact and con-clusions of law, I recommend that the consolidated com-plaint be dismissed in its entirety.8Chicago Federation ofMusicians,Local 10, American Federation of Musi-cians(Shield Radio & T.V. Productions, Inc.),153 NLRB 68, 83-84.9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as providedin Sec. 102.48of the Rules and Regulations, be adopted by the Board andbecome itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.